United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                    ____________
No. 22-5199                                               September Term, 2022
                                                                    1:22-cv-00949-UNA
                                                     Filed On: November 10, 2022
Joseph M. Evans,

             Appellant

      v.

Amy Helene Zubrensky,

             Appellee

           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Henderson, Wilkins, and Katsas, Circuit Judges

                                   JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and supplement filed by appellant. See
Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, and
the motion to appoint counsel, it is

        ORDERED that the motion to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

       FURTHER ORDERED AND ADJUDGED that the district court’s order filed May
3, 2022, be affirmed. Appellant has shown no error in the district court’s dismissal of
the complaint because it sought monetary relief from a defendant who is immune from
such relief. See 28 U.S.C. § 1915(e)(2)(B)(iii). Appellant has offered no valid reasons
why the defendant would not be entitled to immunity from his claims in this case. See
Imbler v. Pachtman, 424 U.S. 409, 430 (1976) (prosecutors are entitled to immunity
from damages claims arising from conduct “intimately associated with the judicial phase
of the criminal process.”).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5199                                                September Term, 2022

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam




                                          Page 2